         Case 1:19-cr-00741-WHP Document 40 Filed 05/08/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                       May 8, 2020

BY ECF

Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:     United States v. Bryan Cohen
           S1 19 Cr. 741 (WHP)

Dear Judge Pauley:

         The Government respectfully submits this letter in opposition to the defendant’s May 6
letter seeking to proceed with his sentencing on May 28, 2020 via videoconference. (Dkt. No. 39,
the “Def. Letter”). The Government submits that proceeding with a remote sentencing at this time
is not permitted by the March 27, 2020 Coronavirus Aid, Relief, and Economic Security Act (the
“CARES Act”), and is not in the best interests of the parties, the Court, or the public.

       As a threshold matter, the defendant has failed to meet the statutory requirements for a
remote sentencing under the CARES Act. The relevant provision of the CARES Act provides:

              [I]f the Judicial Conference of the United States finds that
              emergency conditions due to the national emergency declared by the
              President under the National Emergencies Act (50 U.S.C. 1601 et
              seq.) with respect to the Coronavirus Disease 2019 (COVID-19) will
              materially affect the functioning of either the Federal courts
              generally or a particular district court of the United States, the chief
              judge of a district court covered by the finding . . . specifically finds,
              upon application of the Attorney General or the designee of the
              Attorney General, or on motion of the judge or justice, that . . .
              felony sentencings under Rule 32 of the Federal Rules of Criminal
              Procedure cannot be conducted in person without seriously
              jeopardizing public health and safety, and the district judge in a
              particular case finds for specific reasons that the . . . sentencing in
              that case cannot be further delayed without serious harm to the
              interests of justice, the . . . sentencing in that case may be conducted
              by video teleconference, or by telephone conference if video
              teleconferencing is not reasonably available. 18 U.S.C. § Pt. II, Ch.
              201, Refs & Annos (b)(2)(A).
          Case 1:19-cr-00741-WHP Document 40 Filed 05/08/20 Page 2 of 3
                                                                                              Page 2


In other words, sentencing can only proceed remotely if there are “specific reasons” that the
sentencing cannot be delayed without “serious harm to the interests of justice.” Here, there are no
legitimate reasons to proceed with a remote sentencing, let alone ones that raise the specter of
serious harm to the interests of justice. The only justification set forth in the defendant’s letter is
the “uncertainty and stress” of awaiting sentencing and the “anxiety and torment” that the
defendant feels due to the continued circumstance of his home confinement. (Def. Letter at 2).
Undoubtedly, these are common feelings among convicted felons awaiting sentencing, and if they
met the statutory threshold for proceeding with a remote sentencing, then every case would meet
the standard. 1 The absence of any specific circumstances affecting the interests of justice is alone
enough to deny the request.

        Moreover, proceeding with a remote sentencing is not likely to alleviate the defendant’s
stated concerns. The defendant principally complains that the delay in his sentencing has kept him
“largely separated from family and friends” and that he has been “unable to obtain gainful
employment.” (Def. Letter at 2). Even assuming the defendant’s sentencing proceeded remotely,
the Government believes that the defendant would likely ask for a delayed surrender for the service
of any custodial sentence until the COVID-19 pandemic recedes. Indeed, the Government has
often agreed to delayed surrenders under these unique circumstances. Thus, even if sentencing
proceeded remotely, pending his surrender, the defendant would likely remain under the exact
same circumstances in which he currently finds himself – under an indefinite period of home
detention and a continuing lock-down order in the city of New York.

         Finally, the Government does not believe that proceeding remotely will be in the interests
of justice. The ends of sentencing are best served when all parties and the Court are able to interact
and engage in-person. This ensures that the Court will have a full and fair opportunity to consider
all the arguments and the equities advanced by both parties before rendering a sentence. The
parties’ and the Court’s ability to engage in that critical judicial process will be meaningfully
curtailed at a remote sentencing, and the interests of justice would be best served by waiting until
an in-person sentencing can be held.




1
  Other cases cited by the defendant where sentencings have proceeded remotely are inapposite.
(Def. Letter at 2 n.5). For example, United States v. Reichert, 11-cr-1056 (DLC) (S.D.N.Y. April
3, 2020); and United States v. Puckett, 19-cr-150 (JBA) (D. Conn. April 13, 2020), involved
cooperator sentencings where all sides were seeking below-guideline sentences. United States v.
Burroughs, 19-cr-292 (VAB) (D. Conn. April 16, 2020), involved a defendant who apparently
“lack[ed] a place to live” if his sentencing was further delayed. Id. Dkt. No. 20 at 4. The defendant,
by contrast, has a net worth of approximately $500,000 and continues to reside in an apartment in
New York City just as he did prior to his arrest. PSR at 14.
           Case 1:19-cr-00741-WHP Document 40 Filed 05/08/20 Page 3 of 3
                                                                                          Page 3


          For the foregoing reasons, the defendant’s application for a remote sentencing should be
denied.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Attorney for the United States, Acting Under
                                                  Authority Conferred by 28 U.S.C. § 515

                                              by: ____________/s/
                                                  Richard Cooper/Daniel Tracer/Drew Skinner
                                                  Assistant United States Attorneys
                                                  (212) 637-1027 / 2329 / 1587

cc:       Counsel of Record (by ECF)
